Citation Nr: 1624152	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  12-07 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a genitourinary disorder, claimed as a prostate disorder, an enlarged kidney, and frequent urination, to include as due to in-service herbicide exposure.

2.  Entitlement to service connection for colon cancer, to include as due to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to June 1960 and from August 1960 to October 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2010 and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2014, the Veteran testified regarding the issue of service connection for a genitourinary disorder before the undersigned Acting Veterans Law Judge, seated at the VA Central Office in Washington, D.C.

The issue of service connection for prostate cancer has been raised by the record in a March 2016 claim for benefits, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

In December 2015, the Board remanded the Veteran's claims for further development, and the matter has again been returned to the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  The most probative evidence weighs against a finding that the Veteran's diagnosed genitourinary disorder was related to any aspect of his military service.

2.  The evidence of record does not show that the Veteran has been diagnosed with colon cancer at any point during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a genitourinary disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for colon cancer have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

In addition, a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a).  The diseases listed at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service.

Genitourinary disorder

The Veteran seeks service connection for a genitourinary disorder he claims is due to active duty service, to include herbicide exposure.  The Veteran's service personnel records show that he served in the Republic of Vietnam from July 1967 to July 1968.  He is, therefore, presumed to have been exposed to herbicide agents, to include Agent Orange.  38 U.S.C.A. § 1116(f).

Here, the issue is whether the Veteran's claimed disability is related to his military service on a direct, including presumptive, basis.  The Veteran has been diagnosed with benign prostatic hypertrophy (BPH).  See Degmetich v. Brown, 104 F.3d 1328, 1333 (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  A December 2009 private treatment record also notes the Veteran had a history of chronic kidney disease, and a radiology report revealed the Veteran had an enlarged prostate.

Although the Veteran is presumed to have been exposed to herbicides during service, a finding of service connection by presumption is not warranted here, as BPH, an enlarged prostate and kidney disease are not among those diseases presumptively linked to herbicide exposure under 38 C.F.R. § 3.309(e).  The lists of diseases that are presumed to be related, or due to, herbicide exposure are updated by the Secretary based on information provided by the National Academy of Sciences (NAS).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924 -47,928 (Aug. 10, 2012).

Nevertheless, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

A review of the Veteran's available service treatment records shows no complaints, treatment or diagnosis related to any genitourinary condition.  Examination reports dated in August 1960, June 1971, May 1973 and May 1974 each noted the Veteran had normal clinical findings for his genitourinary system.  The May 1974 examination report noted the Veteran's rectum and prostate were normal to a digital exam.

In May 2015, the Veteran underwent a VA examination where he complained of needing "to go to the bathroom all the time."  The Veteran stated that a medical provider told him in or around 2006 that he had cancer.  However, the VA examiner stated that this may have rather been polyps that were removed during a colonoscopy.  The examiner noted the Veteran was currently being treated for BPH.  He also had erectile dysfunction, which the VA examiner noted was a common side effect seen with patients who have BPH.

Following the December 2015 Board remand, the VA examiner provided an addendum opinion in March 2016 concluding that the Veteran's prostate condition was less likely than not (less than 50 percent probability) related to service or any incident in service, to include in-service herbicide exposure.  In support of his conclusion, the VA examiner stated that the Veteran's prostate condition was a disease with a clear and specific diagnosis.  Although its etiology remains unclear, the condition was thought to be a normal part of the aging process in men, caused by changes in hormone balance and in cell growth.  The VA examiner noted the Veteran's service as a Vietnam combat veteran.  He noted that the Veteran has been diagnosed with benign prostatic hypertrophy which has caused urinary retention.  The VA examiner stated there was no documentation showing a diagnosis of prostate cancer/carcinoma.  The VA examiner noted that BPH was a condition in men in which the prostate gland was enlarged and not cancerous.  It was the most common prostate problem for men older than age 50, and the occurrence and symptoms increase with age.  Further, the VA examiner noted that an association between exposure to Agent Orange and the development of benign prostate hypertrophy has not been clearly identified.

The Board finds the VA examiner's opinion is entitled to great probative weight.  This opinion was provided following examination of the Veteran and a review of the Veteran's medical records.  The examiner addressed the Veteran's assertion as to the origin of the disability, and provided a sufficient rationale for the conclusion reached based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's genitourinary condition.

The Board finds that service connection for the Veteran's genitourinary condition is not warranted on either a direct or presumptive basis as due to herbicide exposure in service.  The preponderance of the evidence weighs against a finding that the Veteran's BPH arose during active service.  There is also no evidence relating the Veteran's genitourinary problems to Agent Orange exposure in Vietnam.

The Board has not overlooked statements from the Veteran concerning his genitourinary problems.  The Board acknowledges the Veteran's belief that his current medical problems are related to his military service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is not competent to provide a probative opinion on a complex medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, these statements are afforded little probative weight.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for a genitourinary disorder, claimed as a prostate disorder, an enlarged kidney, and frequent urination, to include as due to in-service herbicide exposure.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 
Colon cancer

The Veteran also seeks service connection for colon cancer he claims is due to active duty service, to include in-service exposure to herbicides.  At the outset, however, the Board notes the record does not show that the Veteran has ever been diagnosed with colon cancer.  A review of the Veteran's service treatment records and post-service medical records shows no such diagnosis at any point during the appeal period.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328   (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110, 1131.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Based on a careful review of the evidence, the Board finds that service connection for colon cancer is not warranted as the evidence in the record weighs against a finding that the Veteran has ever been diagnosed with the condition.  

As there is no current diagnosis of colon cancer, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a genitourinary disorder is denied.

Entitlement to service connection for colon cancer is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


